DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks and Amendments
Applicant’s amendments filed January 18, 2022 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With respect to the rejection of claims 25, 40, 43-45, 50, 53 and 54 under 35 USC 102(a)(1) as being anticipated by the ‘459 publication, the rejection is withdrawn in view of the amendment to import the limitations of claim 47 into claim 25. The prior art compounds no longer anticipate or render obvious the claims as amended.

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is 
As indicated in the previous action, the examiner searched the compound based on the elected species, wherein: the elected species was found to be allowable over the prior art.  Since this scope was found to be allowable, the scope of the search and examination was extended to include the methods of using the compounds described in the previous action.  Since the claims were amended, the scope of the search and consideration is again expanded to include the compound scope described in the rejections herein.  The scope has not been further expanded beyond this point as the scope under consideration was not found to be allowable.

Status of the Claims
Currently, claims 25, 40, 43-46 and 51-56 are pending in the instant application and under consideration in the instant application to the extent indicated in paragraph 5 above.  It has been determined that the entire scope claimed is not patentable. 

Claim Objections
Claim 52 is objected to for depending on a rejected base claim, but would be allowable if rewritten in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 25, 40, 43, 45, 46, 48-50, and 53-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/192125 (“the ‘125 publication”) to Machacek et al.
The prior art teaches compounds of general formula (I) as agents for inhibition of Syk as well as treatment of diseases such as asthma, COPD, rheumatoid arthritis, cancer and idiopathic thrombocytopenic purpura (see p. 3, lines 5-10). In particular, the prior art teaches the compound 
    PNG
    media_image1.png
    213
    436
    media_image1.png
    Greyscale
(Example 5.8, p. 195), which reads on Formula (I) of the instant claims where X is O; Y1 is N and Y2 is C; R1 and R3 are each H; R2 is aryl (which includes substituted aryl, as defined in the instant specification), R4 is absent, and each of R6-R10 is H. Notably, with respect to the instantly claimed method, the only active step requires the administration of a compound of Formula (I) to at least one cell.  The prior art teaches pharmaceutical dosage forms, intended for administration by injection, inhalation, or orally (see p. 54).  Accordingly, since the prior art teaches all required limitations of the claimed invention, the claims are anticipated.

Claim(s) 25, 43-46, 48-50, and 53-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0485890 (“the ‘890 publication”) to Kottmann et al.
The prior art teaches compounds of general formula (I) as agents for inhibition of the growth of the pathogenic phase of dimorphic yeast cells (see p. 1). In particular, the prior art teaches the compound 
    PNG
    media_image2.png
    144
    282
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    149
    211
    media_image3.png
    Greyscale
, which read on Formula (I) of the instant claims where X is N; Y1 is C and Y2 is N; R1, R2 and R4 are each H; R3 is absent, R8 is chloro; R7 is H or chloro; and R9-R10 are each H. Notably, with respect to the instantly claimed method, the prior art compounds were administered to Candida yeast cells to obtain the IC50 values in Table 1.  Since the only active step requires the administration of a compound of Formula (I) to at least one cell, this assay of the prior art together with the anticipatory compounds to be used in the assay teach all the required limitations of the instant claims.  Finally, administration to a human is disclosed at page 6, lines 55-58, for example.  Accordingly, since the prior art teaches all required limitations of the claimed invention, the claims are anticipated.

Claim(s) 25, 40, 43-46, 48-50, and 53-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiselov et al.
The prior art teaches compounds of general formula 
    PNG
    media_image4.png
    113
    168
    media_image4.png
    Greyscale
 (see p. 60).  In particular, the prior art teaches the compound 
    PNG
    media_image5.png
    118
    274
    media_image5.png
    Greyscale
, which reads on Formula (I) of the instant claims where X is O; Y1 is C and Y2 is N; R1, R2 and R4 are each H; R3 is absent, R8 is chloro and each of R6, R7, R9 and R10 is H. Notably, with respect to the instantly claimed method, the prior art compounds were administered to S. aureus and E. Coli  cells to obtain the MIC and MBC values in Table 1 (p. 61).  Since the only active step requires the administration of a compound of Formula (I) to at least one cell, this assay of the prior art together with the anticipatory compounds to be used in the assay teach all the required limitations of the instant claims.  Accordingly, since the prior art teaches all required limitations of the claimed invention, the claims are anticipated.

Conclusion
Claim 51 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699